DETAILED ACTION

Notice of Pre-AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

IDS
 	The IDS document(s) filed on April 12, 2021 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Claim Objections
 	As to claim 4, the second “planar” is redundant and unnecessary.

 	As to claim 13, the Examiner suggests replacing “within in the first IMD” with “within  the first IMD”.

 	As to claim 18, the Examiner suggests replacing “a second (IMD)” with “a second IMD” as the parentheses are unnecessary.


Claim Rejections - pre-AIA  35 U.S.C. § 102(e)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

 	Claims #1, 2, 5, 10, 12, 13, 17, 18 are rejected under pre-AIA  35 U.S.C. § 102(e) as being anticipated by Qian et al. (U.S. Patent Publication No. 2013/0264688 A1), as cited in the IDS and hereafter “Qian”. 
	
	As to claim 1, Qian teaches:
A first substrate 105.  Qian teaches a corresponding embodiment in FIG. 7 and FIG. 11.
A first dielectric layer 107 disposed over the first substrate.  When the orientation of Qian’s structure in FIG. 7 and FIG. 11 is flipped, Qian’s first dielectric layer 107 is disposed over the first substrate 105.  The Examiner notes that Applicant’s claim language also corresponds to a flipped orientation, e.g. the instant FIG. 7 and instant specification show first substrate as 102 but it must correspond to 202 in the claims so that a first dielectric layer 204 may be disposed over the first substrate 202.


A second dielectric layer 207 disposed over the first dielectric layer.  When the orientation of Qian’s structure in FIG. 7 and FIG. 11 is flipped, Qian’s second dielectric layer 207 is disposed over the first dielectric layer 107.  The Examiner notes that Applicant’s claim language also corresponds to a flipped orientation, e.g. the instant FIG. 7 and instant specification show first substrate as 102 but it must correspond to 202 in the claims so that a first dielectric layer 204 may be disposed over the first substrate 202.

A second substrate 205 disposed over the second dielectric layer.  When the orientation of Qian’s structure in FIG. 7 and FIG. 11 is flipped, Qian’s second substrate 205 is disposed over the second dielectric layer 207.  The Examiner notes that Applicant’s claim language also corresponds to a flipped orientation, e.g. the instant FIG. 7 and instant specification show first substrate as 102 but it must correspond to 202 in the claims so that a first dielectric layer 204 may be disposed over the first substrate 202.


A first conductive element 109 embedded in the first dielectric layer.


A second conductive element 209 embedded in the second dielectric layer.
An interconnect-plug 1033 disposed on the first conductive element, wherein the interconnect-plug extends through the second dielectric layer, through the second conductive element (FIG. 7, FIG. 11), and partially through the first dielectric layer, and wherein the interconnect-plug has a non-uniform width.  In both FIG. 7 and FIG. 11, Qian teaches the interconnect-plug extending through the second conductive element 209.  However, FIG. 7 also shows direct contact between the interconnect-plug and lateral side surfaces of the second conductive element.
	

	As to claim 2, Qian teaches a third dielectric layer 521 embedded in the second substrate, wherein the interconnect-plug extends through the third dielectric layer.

 	As to claim 5, Qian teaches the interconnect-plug includes a first segment (narrowest width portion outlined in the smallest circle in Annotated FIG. 7 below) and a second segment (wider portion outlined in the larger circle in Annotated FIG. 7 below); the first segment partially extends through the first dielectric layer 107 and partially extends through the second dielectric layer 207; and the second segment partially extends through the second dielectric layer 207 but is located away from the first dielectric layer.  Qian teaches the same limitations in FIG. 11 as well.

    PNG
    media_image1.png
    568
    890
    media_image1.png
    Greyscale

Qian, Annotated FIG. 7

	
	As to claim 10, Qian teaches a barrier 931 surrounding the interconnect-plug 1033.

 	As to claims 12, Qian teaches an image sensor device and an ASIC.  See Qian, ⁋ [0022].


	As to claim 13, Qian teaches:
A first substrate 105.  Qian teaches a corresponding embodiment in FIG. 7 and FIG. 11.
A first intermetal dielectric (IMD) 107 disposed over the first substrate.  When the orientation of Qian’s structure in FIG. 7 and FIG. 11 is flipped, Qian’s first IMD 107 is disposed over the first substrate 105.  The Examiner notes that Applicant’s claim language also corresponds to a flipped orientation, e.g. the instant FIG. 7 and instant specification show first substrate as 102 but it must correspond to 202 in the claims so that a first dielectric layer 204 may be disposed over the first substrate 202.


A second IMD 207 bonded to the first IMD.  The Examiner notes that “bonded” is directed to process language which does not structurally limit the claim.  However, Qian teaches oxide-to-oxide bonding between the two IMD layers.  Id. at ⁋⁋ [0026]-[0027].

A second substrate 205 disposed over the second IMD.  When the orientation of Qian’s structure in FIG. 7 and FIG. 11 is flipped, Qian’s second substrate 205 is disposed over the second IMD 207.  The Examiner notes that Applicant’s claim language also corresponds to a flipped orientation, e.g. the instant FIG. 7 and instant specification show first substrate as 102 but it must correspond to 202 in the claims so that a first IMD 204 may be disposed over the first substrate 202.


A first conductive element 109 located within in the first IMD.


A second conductive element 209 located within the second IMD, wherein the second conductive element is wider than the first conductive element, and wherein the second conductive element has a recess.  Qian teaches in FIG. 7 that second conductive element 209 is wider than the first conductive element 109, and the second conductive element has a recess (through-hole in 209 formed by an interconnect-plug hole 829).
An interconnect-plug 1033 that extends partially through the first IMD and completely through the second IMD, wherein the interconnect-plug is disposed on the first conductive element and intersects the second conductive element, and wherein a portion of the interconnect-plug disposed in the first IMD is narrower than a second portion of the interconnect-plug disposed in the second IMD.  Refer to Annotated FIG. 7 above.  


 	As to claim 17, Qian teaches a first device wafer including a first substrate 105 and first IMD 107 may be part of an ASIC, and a second device wafer including a second substrate 205 and a second IMD 207 may be part of an image sensor device.  Id. at ⁋⁋ [0022]-[0024].


	As to claim 18, Qian teaches:
An application-specific integrated circuit (ASIC) device that includes: a first substrate 105; a first intermetal dielectric (IMD) 107.  Qian teaches a first device wafer including a first substrate 105 and first IMD 107 may be part of an ASIC.  Id.

A first conductive element 109 embedded within the first IMD.


A first segment (narrowest width portion outlined in the smallest circle in Annotated FIG. 7 above) of an interconnect-plug 1033 that is electrically coupled to the first conductive element and that extends partially through the first IMD.  Refer to Qian, Annotated FIG. 7 above.


An image sensor device bonded to the ASIC device, wherein the image sensor device includes: a second substrate 205; a second IMD 207.  Qian teaches a second device wafer including a second substrate 205 and a second IMD 207 may be part of an image sensor device.  Id.  The Examiner notes that “bonded” is directed to process language which does not structurally limit the claim.  However, Qian teaches oxide-to-oxide bonding between the two IMD layers which therefore connects the image sensor device of one wafer to the ASIC device in the other wafer.  Id. at ⁋⁋ [0026]-[0027].
A second conductive element 209 embedded within the second IMD.


A second segment (wider portion outlined in the larger circle in Annotated FIG. 7 above) of an interconnect-plug 1033 that is electrically coupled to the second conductive element and that extends completely through the second IMD, wherein the second segment of the interconnect-plug is wider than the first segment of the interconnect-plug.  Refer to Qian, Annotated FIG. 7 above.


Claim Rejections - pre-AIA  35 U.S.C. § 103(a)
 	The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Qian as applied to claim 1, and further in view of Tsui (U.S. Patent No. 5,891,799) as cited in the IDS and hereafter “Tsui”.

 	As to claim 3, Qian does not teach an anti-reflective coating (ARC) layer disposed on the second substrate.  
On the other hand, Tsui teaches that a barrier layer (corresponding to Qian’s barrier layer 931, which is disposed on Qian’s second substrate) may also function as an anti-reflective coating.  See Tsui, col. 4 ll 63-64.
One of ordinary skill in the art at the time the invention was made would have recognized that the use of the barrier layer as an anti-reflective coating would yield the predictable benefit of simplifying fabrication processing.
As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate substitute the barrier layer as an anti-reflection coating as taught by Tsui for the barrier layer as taught by Qian, and Qian’s interconnect-plug structure would continue to function in the same manner.


 	As to claim 4, the combination of Qian and Tsui teaches Qian’s barrier layer 931 as an ARC layer.  Qian teaches in FIG. 7 and FIG. 11 that top surfaces of the third dielectric layer 521 and the barrier layer 931 are co-planar.

 	Claim 11 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Qian as applied to claim 1.

	As to claim 11, Qian teaches the interconnect-plug is formed from conductive material but does not explicitly specify a particular conductive material.  See Qian, ⁋ [0037].  
On the other hand, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a conductive material such as copper for the interconnect-plug conductive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Claims Allowable If Rewritten in Independent Form
 	Claims 6-9, 14-16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claim 6, Qian does not teach “a portion, but not all, of a side surface of the first segment is disposed on a portion of a side surface of the second conductive element” because Qian instead teaches in FIG. 7 an entirety of a side surface of the first segment disposed on an entirety of a side surface of the second conductive element 209.  Qian also does not teach this limitation in FIG. 11 as it is a portion of a side surface of the second segment, and not the first segment, that is disposed on a portion of a side surface of the second conductive element.  No other prior art was found.


 	As to claim 7, Qian does not teach inter alia a second upper surface that is recessed with respect to the first upper surface in either of FIG. 7 or FIG. 11.  No other prior art was found.

 	As to claim 14, Qian does not teach inter alia a recess that is defined by a first upper surface, a second upper surface less elevated than the first upper surface etc…  No other prior art was found.

 	As to claim 19, Qian does not teach inter alia the second conductive element includes a recess that is formed by a first planar surface, a second planar surface that is less elevated with respect to the first planar surface.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829